         Case 3:20-cr-00343-IM     Document 32     Filed 02/08/21   Page 1 of 1




BILLY J. WILLIAMS, OSB 901366
United States Attorney
District of Oregon
GARY Y. SUSSMAN, OSB 873568
Assistant United States Attorney
gary.sussman@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
Attorneys for the United States of America




                       UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON

 UNITED STATES OF AMERICA                       No. 3:20-CR-00343-IM

                v.                              MOTION TO DISMISS

 ISAIAH JASON MAZA, Jr.

                Defendant.

      Pursuant to Fed. R. Crim. P. 48(a), the United States of America moves the Court for

an order dismissing the indictment in this case because defendant is now deceased.

DATED: February 8, 2021.                       Respectfully submitted,

                                               BILLY J. WILLIAMS
                                               United States Attorney

                                               /s/ Gary Y. Sussman
                                               GARY Y. SUSSMAN, OSB 873568
                                               Assistant United States Attorney




Motion to Dismiss                                                                    Page 1
